SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1115
CA 12-00772
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND WHALEN, JJ.


DESTINY SPINA AND BELINDA C. STEVENS,
PLAINTIFFS-RESPONDENTS,

                      V                                           ORDER

KIMPEX, INC. AND KIMPEX (U.S.A.) LTD.,
DEFENDANTS-APPELLANTS.


RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (MICHAEL T.
FEELEY OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

CONNORS & VILARDO, LLP, BUFFALO (LAWLOR F. QUINLAN, III, OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order and partial judgment (one paper) of the
Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered
July 15, 2011. The order and partial judgment, inter alia, granted
the motion of plaintiffs to set aside the jury verdict.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 22, 2013, and filed in the
Niagara County Clerk’s Office on February 26, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court